FILED
                           NOT FOR PUBLICATION                              JUN 10 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30145

              Plaintiff - Appellee,              D.C. No. 4:12-cr-00052-DLC-1

  v.
                                                 MEMORANDUM*
DONALD CARL SALOIS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Montana
                Dana L. Christensen, Chief District Judge, Presiding

                        Argued and Submitted June 3, 2014
                               Seattle, Washington

Before:       GOODWIN, McKEOWN, and WATFORD, Circuit Judges.

       Donald Salois appeals the district court’s judgement following his jury

conviction for Aggravated Sexual Abuse in violation of 18 U.S.C. §§ 1153(a) and

2241(a)(1), assigning error to two evidentiary rulings. We have jurisdiction under

28 U.S.C. § 1291. We review for an abuse of discretion the district court’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
evidentiary rulings, and de novo whether an evidentiary issue rises to the level of a

constitutional violation. United States v. Pineda-Doval, 614 F.3d 1019, 1031-32

(9th Cir. 2010). We affirm.

      The district court did not abuse its discretion in admitting evidence of

Salois’s prior acts of sexual misconduct because it properly determined that the

risk of prejudice did not outweigh the probative value of the evidence. See Fed. R.

Evid. 403, 413; United States v. LeMay, 260 F.3d 1018, 1027-28 (9th Cir. 2001)

(describing non-exclusive factors that courts should consider in making that

determination). LeMay also forecloses Salois’s constitutional arguments. See 260

F.3d at 1026-31.

      The district court did not err in excluding evidence of prior sexual acts

between Salois and the victim because it properly determined that the risk of

prejudice and other legitimate concerns outweighed the probative value of the

evidence. See Fed. R. Evid. 403, 412; Wood v. Alaska, 957 F.2d 1544, 1550 (9th

Cir. 1992) (“Because trial judges have broad discretion both to determine relevance

and to determine whether prejudicial effect or other concerns outweigh the

probative value of the evidence, we will find a [constitutional] violation only if we

conclude that the trial court abused its discretion.”).

      AFFIRMED.


                                            2